 1                                                               HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10                                                    )
          GEORGE SPENGLER, an individual,             )   No. 2:18-cv-00790-TSZ
11                                                    )
                               Plaintiff,             )   ORDER GRANTING DEFENDANT’S
12                       vs.                          )   MOTION TO COMPEL MENTAL
                                                      )   AND PHYSICAL EXAMINATIONS
13        BRAND ENERGY SOLUTIONS LLC, a               )   PURSUANT TO FED. R. CIV. P. 35
          Corporation,                                )
14                       Defendant.                   )
                                                      )
15                                                    )
                                                      )
                                                      )
16
             THIS MATTER having been before the Court upon Defendant’s Motion to Compel
17
     Mental and Physical Examinations Pursuant to Fed. R. Civ. P. 35, docket no. 22, the Court
18
     having reviewed the records and the files herein, including the motion and supporting
19
     declaration, response and supporting materials, reply and supporting materials, and the
20   pleadings and records on file herein; and the Court deeming itself fully advised; now therefore it

21   is hereby ORDERED that Defendant’s Motion is GRANTED as follows:

22   1.      Dr. Elizabeth Ziegler is permitted to perform a neuropsychological interview and

             examination of Plaintiff George Spengler as part of his Fed. R. Civ. P. 35 mental
23

24   ORDER GRANTING DEFENDANT’S MOTION                         FISHER & PHILLIPS LLP
     TO COMPEL FRCP 35 EXAMINATION - 1                        1201 Third Avenue, Suite 2750
                                                                   Seattle, WA 98101
25
                                                                     (206) 682-2308
     FPDOCS 36063398.2
 1          (neuropsychological) examination associated with this lawsuit, with the following

 2          restrictions:

            a.      The examination will be done in Everett, Washington on or before October 31,
 3
                    2019, at a mutually agreeable date and time.
 4
            b.      Plaintiff will appear at the examination and submit to the examination as set forth
 5
                    herein without cost to the Plaintiff.
 6          c.      The Defendant shall be responsible for providing to Dr. Ziegler any background

 7                  materials that she may rely upon in conducting her examination and this

                    information shall be provided to Plaintiff.
 8
            d.      The examination shall last no longer than 6 hours with necessary breaks (restroom,
 9
                    coffee, etc.). If desired, Plaintiff can arrange to have the examination scheduled to
10
                    take place over two half days (3 hours each, with breaks) instead of one full day.
11          e.      In the event that any problems arise during the course of the examination, Dr.

12                  Ziegler will attempt to contact both attorneys for Plaintiff and Defendant in an

13                  effort to promptly resolve any such disputes.

            f.      Dr. Ziegler will provide a list of her entire proposed collection of
14
                    neuropsychological tests she proposes to give to Plaintiff at least one week in
15
                    advance of testing and will only select tests included in this list for her exam.
16          g.      The scope of the examination shall be a forensic neuropsychological examination of
17                  the Plaintiff, consisting of an interview and standard neuropsychological tests and

18                  assessments. Dr. Ziegler will not be performing a problem-focused physical

                    examination. No x-rays, MRI’s, CT scans, nor any other invasive procedures are
19
                    permitted.
20
            h.      Plaintiff shall not complete any medical history forms, pain diagrams, or intake
21
                    forms related to the examination. Plaintiff shall complete testing forms provided by
22                  the examiner, if any.

23

24   ORDER GRANTING DEFENDANT’S MOTION                             FISHER & PHILLIPS LLP
     TO COMPEL FRCP 35 EXAMINATION - 2                            1201 Third Avenue, Suite 2750
                                                                       Seattle, WA 98101
25
                                                                         (206) 682-2308
     FPDOCS 36063398.2
 1          i.       Upon request, Defendant will provide to Plaintiff’s expert, Dr. Vandenbelt, a

 2                   complete copy of Dr. Ziegler's file and all raw MMPI testing data (if any), including

                     her entire written report, within thirty (30) days of the completion of the
 3
                     examination.
 4
            j.       Counsel for Defendant shall send a copy of the report, together with a copy of all
 5
                     notes taken by the examiner, with the exception of raw testing data, to Plaintiff’s
 6                   counsel within five (5) business days after receipt by defense counsel.

 7          k.       The report of the examiner shall be detailed and set forth separately all information

                     the examiner has reviewed and relied upon to render opinions in this case; and this
 8
                     shall include, but not be limited to, all of the medical information in this case and
 9
                     any and all research and studies on which she may rely and all:
10
                    i.       The examiner’s findings;
11
                  ii.        The results of all tests given;
12
                  iii.       The examiner’s diagnoses; and
13
                  iv.        The examiner’s conclusions and all facts and information reviewed and
14                           relied upon to support each opinion.
15          l.       Dr. Ziegler agrees to appear for deposition at a time and place in the Seattle area

16                   and agrees that $500 per hour is a reasonable hourly rate for time spent during the

17                   deposition for billing by her to Plaintiff’s lawyer for her deposition time, and that

                     the expert fee for the deposition shall start when she is sworn in and the deposition
18
                     starts and billing shall stop accruing when questioning ends at the deposition. There
19
                     shall be no prepayment requirements or minimum charges. Plaintiff’s counsel
20                   agrees to pay Dr. Ziegler's bill within 14 days.
21          m.       No person, other than Dr. Ziegler, shall participate in any way in the examination

22                   and evaluation in this case (except her administrative / technical staff).

23

24   ORDER GRANTING DEFENDANT’S MOTION                            FISHER & PHILLIPS LLP
     TO COMPEL FRCP 35 EXAMINATION - 3                           1201 Third Avenue, Suite 2750
                                                                      Seattle, WA 98101
25
                                                                        (206) 682-2308
     FPDOCS 36063398.2
 1          n.      Defendant's attorneys shall be responsible for providing a copy of this Order to Dr.

 2                  Ziegler, at least twenty-four (24) hours before the scheduled examination.

            o.      Unless otherwise ordered by the Court, this examination shall constitute
 3
                    Defendant’s single neuropsychological Fed. R. Civ. Pro 35 testing of Plaintiff for
 4
                    this litigation by Defendant and Defendant shall have one other FRCP 35
 5
                    examination regarding Plaintiff’s claimed orthopedic injuries, for which the parties
 6                  shall enter a separate Stipulation and Order.

 7   2.     Dr. John Burns is permitted to perform a physical interview and examination of Plaintiff

            George Spengler as part of his Fed. R. Civ. P. 35 physical (orthopedic) examination
 8
            associated with this lawsuit, with the following restrictions:
 9
            a.      The examination will be done in Seattle, Washington on or before October 31,
10
                    2019 at a mutually agreeable date and time.
11          b.      Defendant shall be responsible for providing to Dr. Burns any background

12                  materials that he may rely upon in conducting his examination and this

13                  information shall be provided to Plaintiff.

            c.      The examination shall last no longer than 2 hours with necessary breaks (restroom,
14
                    coffee, lunch, etc.).
15
            d.      In the event that any problems arise during the course of the examination, Dr. Burns
16                  will attempt to contact both attorneys for Plaintiff and Defendant in an effort to
17                  promptly resolve any such disputes.

18          e.      The scope of the examination and questions shall include obtaining a medical

                    history, performing a records review of all records and opinions in this case and
19
                    performing a problem-focused physical examination. No x-rays, MRI’s, CT scans,
20
                    nor any invasive procedures or tests are permitted.
21
            f.      The examiner shall submit the entire written report within thirty (30) days of the
22                  completion of the examination.

23

24   ORDER GRANTING DEFENDANT’S MOTION                          FISHER & PHILLIPS LLP
     TO COMPEL FRCP 35 EXAMINATION - 4                         1201 Third Avenue, Suite 2750
                                                                    Seattle, WA 98101
25
                                                                      (206) 682-2308
     FPDOCS 36063398.2
 1          g.          Counsel for Defendant shall send a copy of the report, together with a copy of all

 2                      notes taken by the examiner, to Plaintiff’s counsel within five (5) business days

                        after receipt by Defendant’s counsel.
 3
            h.          Unless otherwise ordered by the Court, this examination shall constitute
 4
                        Defendant’s single physical Fed. R. Civ. P. 35 examination of Plaintiff for this
 5
                        litigation by Defendant.
 6          i.          The examiner shall limit questions during this examination to facts which are

 7                      relevant to the Plaintiff’s physical exam and prognosis.

            j.          The report of the examiner shall be detailed and set forth separately all information
 8
                        the examiner has reviewed and relied upon to render opinions in this case; and this
 9
                        shall be limited to the medical information in this case and/or any/all research and
10
                        studies on which he may rely, all of which shall be stated in his report along with:
11                  i.         The examiner’s findings;

12                ii.          The results of all tests given;

13                iii.         The examiner’s diagnoses; and

14                iv.          The examiner’s conclusions and all facts and information reviewed and

15                             relied upon to support each opinion.

                     k.        Plaintiff shall not complete any written forms related to the examination.
16
            l.       Defendant's attorneys shall be responsible for providing a copy of this Order to Dr.
17
                     Burns at least twenty-four (24) hours before the scheduled examination.
18
            m.       Defendant and Defendant’s attorney shall keep the doctor’s reports confidential
19                   except for purposes of this case.

20          n.       Dr. Burns agrees to appear for deposition at a mutually agreeable time and place in

                     the Seattle area. The parties understand that Dr. Burns charges $900 per hour for
21
                     his deposition, but Plaintiff does not necessarily agree that this is a reasonable
22
                     hourly rate for time spent to take his deposition. This issue may be explored further
23

24   ORDER GRANTING DEFENDANT’S MOTION                              FISHER & PHILLIPS LLP
     TO COMPEL FRCP 35 EXAMINATION - 5                             1201 Third Avenue, Suite 2750
                                                                        Seattle, WA 98101
25
                                                                          (206) 682-2308
     FPDOCS 36063398.2
 1                   at a later date. The expert fee for the deposition shall start when the deposition

 2                   begins and shall stop accruing when questioning at the deposition ends. A true and

                     correct copy of Dr. Burns’ fee schedule is attached hereto as Exhibit A. Plaintiff’s
 3
                     counsel agrees to pay Dr. Burns’ bill within 14 days once they agree on what is a
 4
                     reasonable hourly rate for deposition in this case.
 5
     3.     Plaintiff is prohibited from having any third-party observer attend either the mental
 6          (neuropsychological) examination with Dr. Ziegler or the physical (orthopedic)

 7          examination with Dr. Burns. The Plaintiff may have a third-party nearby (but not in the

            exam room), and may visit with that person on breaks.
 8
     4.     Plaintiff    is   prohibited   from   recording    (video      or   audio)   either   the   mental
 9
            (neuropsychological) examination with Dr. Ziegler or the physical (orthopedic)
10
            examination with Dr. Burns.
11          DATED this 1st day of October, 2019.

12

13                                                            A
                                                              Thomas S. Zilly
14
                                                              United States District Judge
     Presented by:
15
     FISHER & PHILLIPS, LLP
16

17
     By: ____________________________
18
     Suzanne Kelly Michael, WSBA #14072
     Matthew J. Macario, WSBA #26522
19
     Fisher & Phillips, LLP
     1201 Third Avenue, Suite 2750
20
     Seattle, WA 98101
     Phone: (206) 682-2308
21
     Facsimile: (206) 682-7908
     Email: smichael@fisherphillips.com
22
     Email: mmacario@fisherphillips.com
     Attorneys for Defendant
23

24   ORDER GRANTING DEFENDANT’S MOTION                            FISHER & PHILLIPS LLP
     TO COMPEL FRCP 35 EXAMINATION - 6                           1201 Third Avenue, Suite 2750
                                                                      Seattle, WA 98101
25
                                                                        (206) 682-2308
     FPDOCS 36063398.2
